Title: Continental Congress Report on Letter from George Washington Respecting Pay for the Army, 19 June 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] June 19, 1783
The Committee on the letter from General Washington report: Resolved that copies of the letter from the Commander in Chief of the 7th. instant with its inclosures be transmitted to the several states for their information and that their attention be recalled to the resolutions of the 2d of May last to facilitate the punctual payment of the notes issued to the army on account of their pay.
That the Commander in Chief be informed Congress approve the variation made by him in the manner of furloughing the troops.
 